Citation Nr: 1102810	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  09-01 649 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for myelofibrosis cancer.

2.  Entitlement to service connection for renal failure due to 
tubular necrosis (claimed as end stage renal failure).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

Appellant (the Veteran) had active service from December 1962 to 
June 1982. 

This appeal comes before the Board of Veterans' Appeals (Board) 
from a June 2008 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In connection with his appeal the Veteran testified at a 
videoconference hearing in October 2009, and accepted such 
hearing in lieu of an in-person hearing before a Member of the 
Board.  See 38 C.F.R. § 20.700(e) (2010).  A transcript of the 
hearing is associated with the claims file.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran in this case has been diagnosed with myelofibrosis 
cancer and resulting renal failure.  By nature of his service in 
Vietnam during the Vietnam War, he is presumed to have been 
exposed to herbicide agents, including Agent Orange.  
Myelofibrosis cancer is not among the diseases that are presumed 
to be related to herbicide exposure, although it is also not 
among the specific conditions for which a presumption of service 
connection based on exposure to herbicides used in Vietnam during 
the Vietnam era is not warranted.  

The Veteran's private physician, D.L.H., D.O., has submitted 
several written opinions attesting to his belief that the 
Veteran's myelofibrosis cancer is related to herbicide exposure 
in Vietnam.  The most recent opinion is dated in October 2009.  
D.L.H. noted that Agent Orange contains dioxin, and is dissolved 
in kerosene or diesel fuel before application.  He continued 
that, dioxin is a benzene derivative, and kerosene and diesel 
fuel contain benzene as well.  According to D.L.H., benzene is a 
known probable cause of myelofibrosis.  D.L.H. concluded that, as 
exposure to other carcinogens has been effectively eliminated, he 
is convinced him that exposure to benzene in Agent Orange is the 
probable cause of the Veteran's myelofibrosis.  

Regarding renal failure, the Veteran's post-service treatment 
records, including the April 2007 Agent Orange examination, 
attribute renal failure to chemotherapy drugs used to treat the 
Veteran's myelofibrosis cancer. 

A VHA opinion was obtained in August 2010.  The physician stated 
that, Agent Orange is not associated with development of 
myelofibrosis, and that there was no evidence that the Veteran 
was actually exposed to benzene.  However, neither physician 
addressed whether exposure to a benzene derivative, such as Agent 
Orange, or diesel fuel or kerosene, would provide the equivalent 
of exposure to benzene itself.  As the Veteran's reported 
exposure to benzene is not direct, but through benzene 
derivatives, the Board finds that an answer to this question is 
necessary to reach a decision on these claims. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Request an opinion from VA's Chief of 
Public Health and Environmental Hazards 
regarding whether exposure to a benzene 
derivative, such as the dioxin present in 
Agent Orange, and/or diesel fuel or kerosene, 
provides actual exposure to benzene, or the 
chemical equivalent thereof.  The supporting 
rationale must also be provided.  The claims 
folders must be made available to and 
reviewed by the Chief of Public Health and 
Environmental Hazards.  

2.  Based on the opinion obtained from VA's 
Chief of Public Health and Environmental 
Hazards, as well as the other opinions 
discussed, obtain a medical opinion regarding 
whether there is a probability of at least 50 
percent that the Veteran's myelofibrosis 
cancer and resulting renal failure due to 
tubular necrosis, are related to the 
Veteran's presumed exposure to herbicides in 
Vietnam.  The supporting rationale must also 
be provided.  The claims folders must be made 
available to and reviewed by the examiner.  

3.  Readjudicate the remanded claims.  If 
either benefit sought on appeal is not 
granted to the Veteran's satisfaction, he and 
his representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  The 
case should then be returned to the Board for 
further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



